Citation Nr: 1108058	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for shortness of breath, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for tinnitus; denied service connection for shortness of breath and arthritis of the back; confirmed and continued the previous denial of service connection for bilateral hearing loss; and declined to reopen the previously denied claim for service connection for low back pain.  In April 2008, the Veteran submitted a notice of disagreement for the denials and subsequently perfected his appeal in June 2008.

In a February 2009 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine, status post L5-S1 laminectomy and posterior stabilization (claimed as low back pain and arthritis of the back).  This grant of service connection is considered a full grant of these benefits on appeal.  As such, the claim of entitlement to service connection for arthritis of the back and petition to reopen a claim of entitlement to service connection for low back pain are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

To establish jurisdiction over the issue of entitlement to service connection for a bilateral hearing loss, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.

The issue of entitlement to service connection for shortness of breath, to include as due to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in July 1989 on the basis that the evidence of record did not show hearing loss; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's July 1989 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The preponderance of the evidence is against a finding that bilateral hearing loss is the result of a disease or injury in active duty service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The RO's July 1989 decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to be.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to this application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

The March 2007 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA audiological examination report are in the file.  The Veteran has not identified any outstanding private treatment records that may be relevant to this claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination for his claimed bilateral hearing loss in May 2007.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the May 2007 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.


II. Merits of the Claim

A. New and Material Evidence

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for bilateral hearing loss.  He filed his original claim of entitlement to service connection for bilateral hearing loss in June 1989.  A July 1989 rating decision denied the claim, finding essentially that the evidence did not show that the Veteran had hearing loss during or after service.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran and service treatment records were considered.  The July 1989 RO decision is the last final denial of this claim.

The new evidence submitted since the July 1989 denial consists of additional statements from the Veteran, VA and private treatment records, and a May 2007 VA examination report.

Significantly, the Veteran submitted a statement in March 2007, along with his formal claim, indicating that he experienced noise exposure in service and that he currently experiences hearing loss symptoms, including not being able to hear people or sounds and not understanding people.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  These statements were not a part of the record at the time of the July 1989 rating decision.  As such, this evidence qualifies as new.  Further, the evidence, indicating in-service noise exposure and current hearing loss symptoms, relates to unestablished facts necessary to substantiate the claim.  Thus, the Board concludes that the Veteran's statements satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.

B. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

A review of the medical evidence of record does not show the Veteran has a current hearing loss disability in either ear for VA purposes.  Specifically, the evidence of record includes a May 2007 VA audiological examination with puretone threshold audiograms.  The audiogram did not show an auditory threshold of 40 dB or higher at any of the above-referenced frequencies, nor did it show auditory thresholds of 26 dB or greater for at least three frequencies.  Additionally, the reported Maryland CNC Test scores of 94 percent for each ear do not meet the VA definition of a hearing loss disability.  There is no evidence in the VA examination report showing bilateral hearing loss for VA purposes, nor is there any other medical evidence of record showing such a hearing loss disability.  Without evidence showing a current disability, service connection for bilateral hearing loss cannot be granted.  See Hickson, supra.

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for shortness of breath.

The Veteran claims that he currently experiences shortness of breath as a result of in-service asbestos exposure.  Specifically, he claims that he was exposed to asbestos while working with brake shoes as a mechanic in service.  He alleges this has resulted in a disability manifested by shortness of breath.  Thus, he believes that service connection is warranted.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this case, the Board finds that further development is warranted to determine whether the Veteran was exposed to asbestos in service and, if so, whether he has a current disability due to that exposure.  Therefore, on remand, the AMC must attempt to verify whether the Veteran was exposed to asbestos in service.  If it is determined that he was exposed to asbestos, the AMC should provide the Veteran with a VA examination to determine whether he has a current disability that is related to such in-service asbestos exposure.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Omaha VA Medical Center, covering the period from January 2009, to the present, should be obtained and added to the claims folder.

2.  Request the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding in-service asbestos exposure provide any relevant evidence or information as to whether the Veteran may have been exposed to asbestos while on active duty from July 1984 to September 1986, in his duties as a heavy wheeled vehicle mechanic.  Any records obtained should be associated with the claims file.  If no such records are available, this should be indicated in the claims file.  All procedures and protocols identified in the MR21-1 MR should be followed.

3.  If, and only if, it is determined that the Veteran was exposed to asbestos in service, he must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed shortness of breath.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether the Veteran has a current breathing disability and, if so, whether it is at least as likely as not that such a disability is related to in-service asbestos exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for shortness of breath, to include as due to asbestos exposure, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


